—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Police Commissioners of the City of Middletown dated July 18, 1997, which, after a hearing, found the petitioner guilty of charges of, inter alia, conduct unbecoming an officer, and terminated his employment as an officer of the City of Middle-town Police Department.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
Upon review of the record, we find that the petitioner had a fair and impartial hearing. Further, there is substantial evidence in the record to support the determination. S. Miller, J. P., Friedmann, Feuerstein and Schmidt, JJ., concur.